NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE LOGAN E.

                             No. 1 CA-JV 21-0252
                              FILED 3-22-2022


           Appeal from the Superior Court in Maricopa County
                             No. JV206251
            The Honorable Genene Dyer, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Phoenix
By Alicia Merschen-Perez
Counsel for Appellant Logan E.

Maricopa County Attorney's Office, Phoenix
By Robert E. Prather
Counsel for Appellee
                            IN RE LOGAN E.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Randall M. Howe joined.


M O R S E, Judge:

¶1           Logan E. appeals from his delinquency adjudication on a
felony charge of aggravated assault. The juvenile court placed Logan on
probation for one year and ordered him to pay restitution. For the
following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In May 2020, while quarreling over a phone charger, Logan
punched WB several times in the face and broke WB's nose. The State filed
a petition alleging that Logan was delinquent for committing aggravated
assault.

¶3            Five witnesses testified at an adjudication hearing held in
May 2021. During his testimony, WB acknowledged he had attempted to
pull Logan's hand off the phone charger but testified that "out of nowhere"
and in "a raging spike of aggression," Logan punched him three times in the
face and then "screamed fight me, fight me." WB also testified he did not
punch or elbow Logan, but other witnesses said that WB elbowed Logan
and was bending Logan's fingers significantly backwards before Logan
punched him in the face.

¶4            After closing arguments, the juvenile court found "that the
State has prove[d] beyond a reasonable doubt that the juvenile committed
the offense of aggravated assault" and adjudicated Logan delinquent. The
court later placed him on probation and ordered him to pay restitution.
Logan timely appealed and we have jurisdiction under A.R.S. §§ 8-235(A)
and 12-120.21(A)(1).

                               DISCUSSION

¶5            On appeal, Logan argues that the State failed to introduce
sufficient evidence to sustain a finding of delinquency. In reviewing the
juvenile court's adjudication of delinquency, we examine "whether the
evidence before the court 'existed in sufficient quantity so that any rational


                                      2
                             IN RE LOGAN E.
                            Decision of the Court

trier of fact' could find beyond a reasonable doubt that the juvenile had
committed the offense." In re Jessi W., 214 Ariz. 334, 336, ¶ 11 (App. 2007)
(quoting In re William G., 192 Ariz. 208, 212 (App. 1997)). In doing so, "we
review the evidence and resolve all reasonable inferences in the light most
favorable to upholding its judgment." Id. And "[w]e will not re-weigh the
evidence, and we will only reverse . . . when there is a complete absence of
probative facts to support a judgment or when a judgment is clearly
contrary to any substantial evidence." In re Kyle M., 200 Ariz. 447, 448-49,
¶ 6 (App. 2001).

I.     Recklessness.

¶6           Logan argues the State presented insufficient evidence at the
adjudication hearing to prove he acted recklessly.

¶7             Under Arizona law, a person commits assault by
"[i]ntentionally, knowingly or recklessly causing any physical injury to
another person." A.R.S. § 13-1203(A)(1). "If the person commits the assault
by any means of force that causes temporary but substantial disfigurement,
temporary but substantial loss or impairment of any body organ or part or
a fracture of any body part" then it constitutes aggravated assault. A.R.S.
§ 13-1204(A)(3).    Accordingly, to establish delinquency based on
aggravated assault, the State had to prove that Logan acted, at least,
recklessly. See A.R.S. § 13-1203(A)(1), -1204(A)(3); In re Robert A., 199 Ariz.
485, 488, ¶ 14 (App. 2001) ("Mental states cannot be assumed.").

¶8             Reckless means "a person is aware of and consciously
disregards a substantial and unjustifiable risk that the result will occur" and
the risk "must be of such nature and degree that disregard of such risk
constitutes a gross deviation from the standard of conduct that a reasonable
person would observe in the situation." A.R.S. § 13-105(10)(c). "[A]bsent a
person's outright admission regarding his state of mind, his mental state
must necessarily be ascertained by inference from all relevant surrounding
circumstances," including the allegedly reckless conduct itself. William G.,
192 Ariz. at 213. The "deviation from acceptable behavior required for
recklessness must be markedly greater than the mere inadvertence or
heedlessness sufficient for civil negligence." Id. at 215.

¶9             Logan argues that he was "clearly unaware of the substantial
risk of his actions" because he "panicked and reacted" when WB bent his
fingers backwards and he did "not think about the consequences of
punching WB." But WB testified that Logan got on top of him, punched
him three times in the face, and it was not an accident. WB's testimony was



                                      3
                              IN RE LOGAN E.
                             Decision of the Court

sufficient to rebut Logan's testimony. See State v. Clemons, 110 Ariz. 555, 557
(1974) (noting that the factfinder "is not compelled to accept [the
defendant's] story or believe his testimony"); State v. Munoz, 114 Ariz. 466,
469 (App. 1976) ("[A] conviction may be based on the uncorroborated
testimony of the victim unless the story is physically impossible or so
incredible that no reasonable person could believe it."); see also State v.
Merryman, 79 Ariz. 73, 75-76 (1955) (rejecting insufficient evidence
argument based on uncorroborated victim testimony).

¶10           "Evidence is not insubstantial simply because the testimony is
conflicting or reasonable persons may draw different conclusions from the
evidence." State v. Ballinger, 110 Ariz. 422, 425 (1974). As described by WB,
this was not a matter of clear "inadvertence or heedlessness," and Logan's
actions were a gross deviation from the conduct of even a reasonable child
of Logan's "age, intelligence and experience." William G., 192 Ariz. at 214.
The juvenile court was free to accept WB's version of the events. See State
v. Cox, 217 Ariz. 353, 357, ¶ 27 (2007) ("[T]he credibility of the witnesses and
the weight of the value to be given to their testimony are questions
exclusively for the [factfinder]." (citation omitted)); see also In re James P., 214
Ariz. 420, 422, ¶ 24 (App. 2007) (noting "[t]he juvenile court is in the best
position to assess witness credibility"). Thus, the State presented sufficient
evidence for the juvenile court to conclude that Logan acted recklessly, if
not intentionally, when he punched WB multiple times in the face and
broke his nose.

II.    Self-Defense.

¶11          Logan also argues that the juvenile court erred in adjudicating
him delinquent because he presented evidence that he acted in self-defense
and there was insufficient evidence to prove his actions were not justified.

¶12           In Arizona, "a person is justified in threatening or using
physical force against another when and to the extent a reasonable person
would believe that physical force is immediately necessary to protect
himself against the other's use or attempted use of unlawful physical force."
A.R.S. § 13-404(A). This is "an objective standard of conduct, not a
subjective standard." State v. Oaks, 209 Ariz. 432, 434, ¶ 9 (App. 2004). If
the defendant produces the "slightest evidence" of self-defense, the State
must establish that the person did not act with justification beyond a
reasonable doubt. State v. King, 225 Ariz. 87, 89, 91, ¶¶ 6, 14 (2010).

¶13        Logan claimed self-defense, testified that WB was elbowing
him and bending his fingers backwards, and stated he "wouldn't have



                                         4
                             IN RE LOGAN E.
                            Decision of the Court

punched [WB] . . . if [he] didn't feel like [his] fingers were about to break."
However, nothing required the juvenile court to accept Logan's testimony
over that of WB. See State v. Salazar, 173 Ariz. 399, 414 (1992) ("The jury, the
sentencing court, and this court are not bound by defendant's version of the
evidence."); Clemons, 110 Ariz. at 557.

¶14             The juvenile court heard conflicting testimony and
necessarily rejected Logan's justification defense in adjudicating him
delinquent. See State v. Williams, 220 Ariz. 331, 334, ¶ 9 (App. 2008) ("Trial
judges are presumed to know the law and to apply it in making their
decisions." (citation omitted)); Maricopa Cnty. Juv. Action No. JS–3594, 133
Ariz. 582, 585 (App. 1982) (noting a juvenile court is "deemed to have made
every finding necessary to support the judgment"). It is not our role to
second guess that decision. See Cox, 217 Ariz. at 357, ¶ 27; In re David H.,
192 Ariz. 459, 461, ¶ 8 (App. 1998) (noting "judging the credibility of
witnesses and resolving conflicts in testimony are uniquely the province of
the trial court, given its ability to observe the witnesses while testifying").

¶15          Viewing the facts in the light most favorable to sustaining the
juvenile court's judgment, see Jessi W., 214 Ariz. at 334, ¶ 11, the State
presented sufficient evidence from which the juvenile court could find that
Logan did not act in self-defense and was not justified in punching WB.

                               CONCLUSION

¶16           For the foregoing reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         5